COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
  CAROL REEVES,                                                  No. 08-17-00197-CV
                                                 §
                         Appellant,                                  Appeal from
                                                 §
  v.                                                          County Court at Law No. 6
                                                 §
  WELLS FARGO BANK, N.A.,                                      of El Paso County, Texas
                                                 §
                         Appellee.                             (TC # 2016-CCV00153)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction, in accordance with the opinion of this Court. We therefore

dismiss the appeal. We further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 11TH DAY OF OCTOBER, 2017.



                                      ANN CRAWFORD McCLURE, Chief Justice


Before McClure, C.J., Rodriguez, and Palafox, JJ.